Name: Council Decision 2007/427/CFSP of 18 June 2007 appointing the European Union Special Representative in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  European construction;  international affairs
 Date Published: 2007-06-20

 20.6.2007 EN Official Journal of the European Union L 159/63 COUNCIL DECISION 2007/427/CFSP of 18 June 2007 appointing the European Union Special Representative in Bosnia and Herzegovina THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular, Article 18(5) in conjunction with Article 23(2) thereof, Whereas: (1) On 30 January 2006, the Council adopted Joint Action 2006/49/CFSP (1) appointing Mr Christian Schwarz-Schilling as the European Union Special Representative (EUSR) in Bosnia and Herzegovina. (2) On 7 February 2007, the Council adopted Joint Action 2007/87/CFSP (2) amending and extending, until 30 June 2007, the mandate of Mr Christian Schwarz-Schilling as the EUSR in Bosnia and Herzegovina. (3) Mr Christian Schwarz-Schilling has informed the Secretary General/High Representative that he would not seek an extension of his mandate beyond 30 June 2007. (4) On the basis of a review of Joint Action 2007/87/CFSP, the mandate of the EUSR should be extended until 29 February 2008. A new EUSR in Bosnia and Herzegovina should therefore be appointed for the remaining period from 1 July 2007 until 29 February 2008. (5) The Secretary General/High Representative has recommended that Mr Miroslav LajÃ Ã ¡k be appointed as the new EUSR in Bosnia and Herzegovina. (6) Article 49(3) of the Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3) provides that basic acts may notably take the form of a decision pursuant to Article 18(5) of the Treaty. (7) The EUSR will implement his mandate in the context of a situation which may deteriorate and could harm the Common Foreign and Security Policy objectives set out in Article 11 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 Appointment Mr Miroslav LajÃ Ã ¡k is hereby appointed as European Union Special Representative (EUSR) in Bosnia and Herzegovina for the period from 1 July 2007 to 29 February 2008. He shall exercise his functions in accordance with the mandate and the detailed arrangements set out in Joint Action 2007/87/CFSP. Article 2 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 July 2007 to 29 February 2008 shall be EUR 1 530 000. 2. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The expenditure shall be eligible as from 1 July 2007. Article 3 Review The EUSR shall present the Secretary General/High Representative, the Council and the Commission with a comprehensive report on the implementation of his mandate by mid-November 2007. Article 4 Taking of effect This Decision shall take effect on the day of its adoption. Article 5 Publication This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 18 June 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 26, 31.1.2006, p. 21. Joint Action as amended by Joint Action 2006/523/CFSP (OJ L 207, 27.7.2006, p. 30). (2) OJ L 35, 8.2.2007, p. 35. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1).